DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 13, in the reply filed on 4/20/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020, 5/8/2020, 1/12/2021, 5/10/2021, 7/26/2021, 4/12/2022 and 4/12/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev (US 5,310,863) in view of Inque et al. (US 2018/0105648).
Regarding claim 1, Sachdev teaches polyamic acid compositions and copolyimides derived therefrom (Col. 1, Lines 6-17). The compositions are formed into films for use in electronics (Col. 1, Lines 18-24; Abstract). The compositions are formed from a cured product including BPDA, p-PDA and B3FB (“TFMB”) and are end-capped with phthalic anhydride (Col. 3, Lines 1-42). 
Sachdev is silent with respect to the crystallinity of the polyimide films being at least 0.5. 
However, this property appears to be dependent on the materials for forming the polyimide films (See PGPUB, Instant Specification, Pg. 2, Paragraph [0030]). MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” 
Sachdev teaches the content of the BPDA, being the dianhydride, in a ratio to the p-PDA and the B3FB, being the diamine component, from 98 to100 moles dianhydride to 100 moles of diamine. The remaining unreacted diamines are end-capped with the phthalic anhydride resulting is a ratio of phallic anhydride to diamine components of 2 moles per 100 moles of diamine (0.02 moles per 1 mole of diamine). The instant specification teaches an overlapping ranges for these anhydride components (Claims 5-6, Pg. 3, Paragraphs [0049]-[0050]). 
Sachdev is silent with respect to the ratio of p-PDA to B3FB being from 90:10 to 95:5.
Inque teaches polyimide compositions which include p-PDA (Pg. 1, Paragraph [0001], Pg. 2, Paragraph [0033]). The content of the diamine in the polyimide composition is in a range from 75 mol% to 95 mol% which allows for controlling the coefficient of thermal expansion, the thermal decomposition temperature and for preventing the varnish solubility of the polyimide from decreasing (Pg. 2-3, Paragraph [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polyimide compositions of Sachdev in which the diamine component comprising the p-PDA and B3FB includes 75 mol% to 95 mol% of p-PDA in order to control the coefficient of thermal expansion, the thermal decomposition temperature and for preventing the varnish solubility of the polyimide from decreasing, as taught by Inque. Furthermore, one of ordinary skill in the art would appreciate the resulting content of B3FB would be in the range from 5 mol% to 25 mol% which overlaps with that of the instant invention (Claim 4, PGPUB, Pg. 2, Paragraph [0038]). Ultimately, the combination of Sachdev in view of Inque teaches the polyimide compositions of the instant inventions including overlapping ranges for each of the components. Therefore, one of ordinary skill in the art would appreciate that the polyimide compositions would also have overlapping properties with that of applicant’s invention, including having a crystallinity of at least 0.5. 
Regarding claims 2-3, Sachdev teaches the polyimide films as discussed above with respect to claim 1. As discussed above, the combination of Sachdev in view of Inque teaches the polyimide compositions with overlapping materials and ranges for materials as applicant’s invention resulting in overlapping properties as well. One of ordinary skill in the art would appreciate that these overlapping properties would additionally include a thermal diffusivity of at least 0.07 mm^2/s and a thermal conductivity of at least 0.2 W/(m*K), as required by claims 2-3.
Regarding claims 4-6, Sachdev in view of Inque teaches the polyimide films as discussed above with respect to claim 1. As discussed above, Sachdev teaches the content of the BPDA, being the dianhydride, in a ratio to the p-PDA and the B3FB, being the diamine component, from 98 to100 moles dianhydride to 100 moles of diamine. The remaining unreacted diamines are end-capped with the phthalic anhydride resulting is a ratio of phallic anhydride to diamine components of 2 moles per 100 moles of diamine (0.02 moles per 1 mole of diamine). The instant specification teaches an overlapping ranges for these anhydride components (Claims 5-6, Pg. 3, Paragraphs [0049]-[0050]). Additionally as discussed above, the combination of Sachdev in view of Inque teaches the composition of the diamine being 75 mol% to 95 mol% p-PDA and 5 mol% to 25 mol% B3FB.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev (US 5,310,863) in view of Inque et al. (US 2018/0105648) as applied to claim 1 above, and further in view of Simone et al. (US 2009/0226642).
Regarding claim 13, Sachdev teaches the polyimide films as discussed above with respect to claim 1. As discussed above, the polyimide films may be utilized in electronic devices.
Sachdev is silent with respect to the thickness of the polyimide films being from 10 to 30 microns. 
Simone teaches polyimide films which include BPDA and TFMB which may be used in electronic devices (Pg. 1, Paragraph [0004], Pg. 4, Paragraph [0039]). The thicknesses of these films may be less than 200 microns (Pg. 3, Paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polyimide films of Sachdev with thicknesses of less than 200 microns as taught by Simone such that both inventions are directed towards polyimide films for use in electronic devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783